





CITATION:
Boulanger v. Great
          West Life Assurance Company, 2011 ONCA 20



DATE: 20110110



DOCKET: C51665



COURT OF APPEAL FOR ONTARIO



Doherty, MacPherson and Cronk JJ.A.



BETWEEN



Lynne Boulanger



Appellant/Respondent on cross-appeal



and



The Great West Life Assurance Company



Respondent/Appellant on cross-appeal



Edward C. Conway, for the appellant/respondent on cross-appeal



Scott D. McTaggart, for the respondent/appellant on
          cross-appeal



Heard: January 6, 2011



On appeal from the order of Justice Robert L. Maranger, of the
          Superior Court of Justice, dated June 3, 2010.



ENDORSEMENT



A.        Appeal

[1]

The appellant appeals from the motion judges dismissal
    of her action on the basis that the parties had arrived at a binding settlement
    of all the appellants claims against the respondent pursuant to a written
    settlement agreement dated February 21, 2008 signed by both parties following a
    one-day mediation conducted under the
Rules
    of Civil Procedure
.

[2]

The motion judge held that the respondent was entitled
    to an order dismissing the appellants claims as set out in the settlement
    agreement on two grounds.  First, he
    found that the appellant had understood and agreed to the terms of the
    settlement.  Second, he held that the
    appellants lawyer had authority to settle the matter and that the respondent
    was entitled to rely on the lawyers agreement to settle the claims.

[3]

The appellant challenges both holdings.  In respect of the first, counsel argues that
    the motion judge erred in finding that the appellant understood and agreed to
    the terms of the settlement.  Counsel
    does not take issue with the motion judges jurisdiction to make those
    findings, but argues that the evidence does not support them.  We disagree.

[4]

It is undisputed that the appellant was represented by
    counsel throughout the entire mediation and that she personally signed the
    settlement agreement at the conclusion of the mediation.  In addition, following the execution of the
    agreement, the appellant accepted benefits payments made by the respondent
    pursuant to the terms of the settlement agreement.  Those funds have never been returned to the
    respondent.

[5]

Further, the settlement agreement expressly provides
    for the appellants delivery of a release of all claims under this Policy up
    to todays date.  It also sets out the
    appellants agreement to an order dismissing her action against the respondent,
    and stipulates that the order was not to be filed until certain
    benefits-related issues had been resolved.

[6]

Neither the release nor the dismissal order terms of the
    settlement agreement exempt any of the appellants claims for mental distress
    damages and punitive and aggravated damages from their ambit.  The motion judge concluded that the language
    of the settlement agreement is clear and leaves no room for doubt.  In his view, the references to the release of
    all claims and to the dismissal of the action are expressed in
    straightforward language that is unequivocal and not subject to
    interpretation.  We agree.

[7]

The appellants second ground of attack on the dismissed
    order also fails.  The motion judge held:

In any event, even if I were to accept that [the
    appellant] was not
ad idem
regarding
    the Agreement, her counsel was certainly acting with her authority to resolve
    the matter, and it is clear on the evidence that he considered the matter to be
    conclusively settled.

[8]

Again, we agree.  There is no evidence that any limitation of authority regarding the
    appellants counsel at the mediation was ever communicated to the respondent
    or, indeed, that such a limitation ever existed.

[9]

It follows that the settlement agreement is a complete
    answer to the appellants attempt to continue her claims against the respondent
    for mental distress damages and punitive and aggravated damages.

[10]

The motion judge had jurisdiction to refuse to enforce
    the terms of the settlement agreement if, in his view, the circumstances and
    the interests of justice so demanded: see
Scherer
    v. Paletta
, [1966] 2 O.R. 524 (C.A.), at para. 11.  In this case, it is clear from the motion
    judges reasons that he declined to do so.  We see no basis on which to interfere with this discretionary decision.

[11]

The appeal, therefore, is dismissed.

B.        Cross-Appeal

[12]

The parties accept that the respondents motion was
    brought in part under rule 24.1.15(5) of the
Rules
.  Under that rule, the
    respondent was entitled to seek judgment enforcing the terms of the mediated
    settlement agreement.  The motion judge,
    in effect, concluded that a binding settlement agreement was entered into and
    that the appellants counsel had authority to and did compromise all the
    appellants claims against the respondent.

[13]

In this context, the respondent cross-appeals from the
    motion judges refusal to enforce paragraph eight of the settlement agreement,
    whereunder the appellant agreed to execute and deliver a release of all
    claims under the insurance policy at issue, in a form reasonably satisfactory
    to counsel for both sides.

[14]

The motion judge provided no reasons for his decision
    to refuse to enforce the release term of the settlement agreement.  Given his conclusions regarding the
    enforceability of the settlement agreement, which we endorse, we see no basis
    on which to deny the respondent relief concerning a release, in the terms
    agreed on in the settlement agreement.

[15]

We note, in this regard, that following the execution
    of the settlement agreement, counsel for the parties agreed on the form of
    release to be delivered by the appellant.  The record indicates that although the appellant was provided with and
    read a copy of the agreed upon release, she thereafter repeatedly declined to
    sign it.  She persisted in this position
    notwithstanding the respondents performance, at her request, of its
    obligations under the settlement agreement.

[16]

In all these circumstances, we conclude that the motion
    judges dismissal order should be varied to add the following as paragraph
    three thereof:

This court orders that the dismissal of this Action
    shall be an absolute bar to any subsequent proceedings whatsoever by the
    Plaintiff against the Defendant and the London Life Insurance Company, or by
    the Plaintiff against any person or corporation or other entity in respect of
    which any claim could arise against the Defendant or the London Life Insurance
    Company for contribution or indemnity in respect of any and all claims under
    the Policy up to February 21, 2008.

[17]

It follows, therefore, that the cross-appeal is allowed
    in accordance with these reasons.

C.        Costs

[18]

The respondent is entitled to its costs of the appeal,
    fixed in the amount of $2,000.00, inclusive of disbursements and all applicable
    taxes.

RELEASED:

JAN 10 2011                                   Doherty
    J.A.

DD                                                   J.C.
    MacPherson J.A.

E.A.
    Cronk J.A.


